Department of Health and Human Service
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: Date: November 5, 2009

Valley Oaks Rehabilitation and Senior
Living (CCN: 04-5173),

Docket No. C-08-144

Decision No. CR2026

Vv.

Centers for Medicare & Medicaid Services.

ORR Oe,

DECISION

Petitioner, Valley Oaks Rehabilitation and Senior Living, was not in substantial
compliance with program participation requirements due to violations of 42 C.F.R. §§
483.25 and 483.35(c) and (d)(3), as alleged by the Centers for Medicare and Medicaid
Services (CMS), based upon surveys completed at the facility on August 21, 2007 and
October 18, 2007. A per instance civil money penalty (PICMP) of $5000 and a
discretionary denial of payment for new admissions (DPNA), effective October 17, 2007
through November 16, 2007, are reasonable enforcement remedies. Withdrawal of
Petitioner’s authority to conduct a Nurse Aide Training and Competency Evaluation
Program (NATCEP) was required.

I. Background

Petitioner is a long-term care facility located in Camden, Arkansas. On August 21, 2007,
the Arkansas Department of Human Services, Office of Long Term Care (the state
agency), completed a survey of the facility. The state agency issued a Statement of
Deficiencies (SOD) dated August 21, 2007, which alleged that Petitioner was not in
substantial compliance with certain requirements for participation in the Medicare and
Medicaid programs. Petitioner’s exhibit (P. Ex.) 9; Joint Statement of Undisputed Facts

' References are to the Code of Federal Regulations (C.F.R.) in effect at the time of the
survey, unless otherwise indicated.
filed February 20, 2008 (Jt. Stip.); CMS exhibit (CMS Ex. 12). The SOD for the August
2007 survey was amended pursuant to the findings of an informal dispute resolution
hearing (IDR) conducted by the state on October 11, 2007. P. Ex. 3; P. Ex. 4. The
amendment of the SOD corrected some inaccuracies with respect to Tag F365 (an alleged
violation of 42 C.F.R. § 483.35(d)(3)) and removed Tag F363 (an alleged violation of 42
C.F.R. § 483.35(c)). CMS Ex. 3; P. Ex. 3; P. Ex. 4. The SOD, as amended, alleges that
Petitioner was not in substantial compliance with the following requirements: 42 C.F.R.
§ 483.25 (Tag F309 - Quality of Care), at a scope and severity level of G; and 42 C.F.R.

§ 483. 35(d)(3) (Tag F365 - Food) at a scope and severity level of E.

CMS notified Petitioner by letter dated October 2, 2007 that based on the August 2007
survey Petitioner was not in substantial compliance with program participation
requirements. P. Ex. 1. CMS notified Petitioner that it was imposing the following
enforcement remedies: termination of Petitioner’s provider agreement effective January
21, 2008, if Petitioner did not achieve substantial compliance prior to that date; a PICMP
of $1000 based upon the alleged violation of 42 C.F.R. § 483.25 (Tag F309); a DPNA
effective October 17, 2007 until such time as Petitioner returned to substantial
compliance or its provider agreement was terminated; and withdrawal by the state of
approval of Petitioner to conduct a NATCEP.

A revisit survey was performed on October 18, 2007, and Petitioner was found to be out
of substantial compliance with 42 C.F.R. § 483.35(c) (Tag F363) and 42 C.F.R. §
483.35(d)(3) (Tag F365). CMS Exs. 2 and 5; P. Ex. 2. On November 14, 2007, CMS
notified Petitioner that as a result of the revisit survey, it was revising the remedies
initially imposed. CMS Ex. 2; P. Ex. 2. CMS increased the PICMP based on the
violation of 42 C.F.R. § 483.25 (Tag F309) from $1000 to $5000; the remaining remedies
were left unchanged. The DPNA was in effect through November 16, 2007, a total of 31
days, and the termination action was rescinded when Petitioner achieved substantial
compliance. Respondent’s Written Submissions and Supporting Brief (CMS Brief) at 6;
CMS Ex. 10, at 4.

Petitioner timely requested a hearing by an administrative law judge (ALJ) on November
29, 2007. Jt. Stip. The case was assigned to me for hearing and decision and a Notice of
Case Assignment and Prehearing Case Development Order (Prehearing Order) was
issued at my direction on December 7, 2007. On February 20, 2008, I set this case for
hearing in Little Rock, Arkansas beginning on March 25, 2008. On March 11, 2008,
Petitioner filed an unopposed motion to waive the in-person hearing and requested that
the case be decided on the pleadings and documentary evidence. On March 12, 2008, I
issued an order accepting Petitioner’s waiver of oral hearing and set a schedule for the
parties to supplement their previously filed prehearing briefs by filing their opening and
reply briefs and their documentary evidence. Petitioner filed its opening brief (P. Brief)
on April 30, 2008 and its reply brief (P. Reply) on June 13, 2008. CMS filed its
“Respondent’s Written Submissions and Supporting Brief’ (CMS Brief) on April 30,
2008 and its reply brief (CMS Reply) on June 13, 2008. CMS offered CMS Exs. 1
through 12 and Petitioner offered P. Exs. 1 through 9; no objection has been made, and
these exhibits are admitted and considered as evidence. Petitioner filed the “Affidavit
and Statement in Lieu of Testimony” of Nicole Pickens on April 22, 2008 with its
opening brief. The affidavit was not marked as evidence but it is clear that Petitioner
offered it for my consideration as evidence and I have marked the affidavit P. Ex. 10.
CMS made no objection to my consideration of the affidavit of Nicole Pickens and it is
admitted as P. Ex. 10. Petitioner submitted the following with its reply brief, marked as
indicated: Affidavit of Dan Martin, M.D., Ex. A; Affidavit of Michelle Rainbolt, Ex. B;
a document titled, “Mechanically Altered,” Ex. C; a document titled, “Dietary Services
Summary of Resident Stay,” Ex. D; Affidavit of Josalyn Washington, Ex. E; a document
titled, “State of Arkansas Long Term Care Facility Nursing Assistant Training
Curriculum,” Ex. F; and a document titled, “July 26, 2007,” Ex. G. The documents
Petitioner filed with its reply were not marked in accordance with my Prehearing Order
and they are remarked P. Ex. 11 through 17, respectively. Pursuant to my Order
Accepting the Waiver of Oral Hearing and Establishing Briefing Schedule dated March
12, 2008, the parties had ten days to file any objections to new evidence submitted by a
party with a reply brief. CMS filed no objections to P. Ex. 11 through 17 and the exhibits
are admitted and considered as evidence.

II. Discussion
A. Issues
The issues in this case are:

Whether there is a basis for the imposition of an enforcement
remedy; and,

Whether the remedies imposed are reasonable.
B. Applicable Law

The statutory and regulatory requirements for participation by a long-term care facility
are found at sections 1819 (skilled nursing facilities or SNF) and 1919 (nursing facilities)
of the Social Security Act (Act) and at 42 C.F.R. Part 483. Section 1819(h)(2) of the Act
vests the Secretary with authority to impose enforcement remedies against a SNF for
failure to comply substantially with the federal participation requirements established by
sections 1819(b), (c), and (d) of the Act.” Pursuant to 1819(h)(2)(C), the Secretary may

> Section 1919(h)(2) of the Act gives similar enforcement authority to the states to
ensure that nursing facilities comply with their participation requirements established by
section 1919(b), (c), and (d) of the Act.
continue Medicare payments to a SNF not longer than six months after the date the
facility is first found not in compliance with participation requirements. Pursuant to
1819(h)(2)(D), if a SNF does not return to compliance with participation requirements
within three months, the Secretary must deny payments for all individuals admitted to the
facility after that date - commonly referred to as the mandatory or statutory DPNA. In
addition to the authority to terminate a noncompliant SNF’s participation in Medicare,
the Act grants the Secretary authority to impose other enforcement remedies, including a
discretionary DPNA, civil money penalties, appointment of temporary management, and
other remedies such as a directed plan of correction. Act § 1819(h)(2)(B).

The Secretary has delegated to CMS and the states the authority to impose remedies
against a long-term care facility that is not complying substantially with federal
participation requirements. “Substantial compliance means a level of compliance with
the requirements of participation such that any identified deficiencies pose no greater risk
to resident health or safety than the potential for causing minimal harm.” 42 C.F.R.

§ 488.301 (emphasis in original). A deficiency is a violation of a participation
requirement established by sections 1819(b), (c), and (d) of the Act or the Secretary’s
regulations at 42 C.F.R. Part 483, Subpart B. Facilities that participate in Medicare may
be surveyed on behalf of CMS by state survey agencies in order to determine whether the
facilities are complying with federal participation requirements. 42 C.F.R. §§ 488.10-
488.28, 488.300-488.335. The regulations specify the enforcement remedies that CMS
may impose if a facility is not in substantial compliance with Medicare requirements.

42 CFR. § 488.406.

The regulations specify that a civil money penalty (CMP) that is imposed against a
facility on a per day basis will fall into one of two ranges of penalties. 42 C.F.R.

§§ 488.408, 488.438. The upper range of CMP, $3050 per day to $10,000 per day, is
reserved for deficiencies that pose immediate jeopardy to a facility’s residents and, in
some circumstances, for repeated deficiencies. 42 C.F.R. §§ 488.438(a)(1)(i), (d)(2).
Pursuant to 42 C.F.R. § 488.301, “(i)mmediate jeopardy means a situation in which the
provider’s noncompliance with one or more requirements of participation has caused, or
is likely to cause, serious injury, harm, impairment, or death to a resident.” (Emphasis in
original.) The lower range of CMP, $50 per day to $3000 per day, is reserved for
deficiencies that do not constitute immediate jeopardy but either cause actual harm to
residents, or cause no actual harm but have the potential for causing more than minimal
harm. 42 C.F.R. § 488.438(a)(1)(ii). When a CMP is imposed based upon an instance of
noncompliance, as in this case, the regulation establishes a range from $1000 to $10,000
per instance. 42 C.F.R. § 488.438(a)(2).
In this case, the state agency was required to withdraw Petitioner’s approval to conduct a
NATCEP. Pursuant to sections 1819(b)(5) and 1919(b)(5) of the Act, SNFs and nursing
facilities may only use nurse aides who have taken a training and competency evaluation
program. Sections 1819(e) and 1919(e) of the Act impose upon the states the
requirement to specify what NATCEPs they will approve that meet the requirements
established by the Secretary and a process for reviewing and reapproving those programs
using criteria set by the Secretary. Pursuant to sections 1819(f)(2) and 1919(f)(2), the
Secretary was tasked to develop requirements for approval of NATCEPs and the process
for review of those programs. The Secretary promulgated regulations at 42 C.F.R. Part
483, subpart D. Pursuant to 42 C.F.R. § 483.151(b)(2) and (e)(1) a state may not approve
and must withdraw any prior approval of a NATCEP offered by a skilled nursing or
nursing facility that: (1) has been subject to an extended or partial extended survey under
sections 1819(g)(2)(B)(i) or 1919(g)(2)(B)(i) of the Act; (2) has been assessed a CMP of
not less than $5000; or (3) that has been subject to termination of its participation
agreement, a DPNA, or the appointment of temporary management. Extended and partial
extended surveys are triggered by a finding of “substandard quality of care” during a
standard or abbreviated standard survey and involve evaluating additional participation
requirements. “Substandard quality of care” is identified by the situation where
surveyors identify one or more deficiencies related to participation requirements
established by 42 C.F.R. § 483.13 (Resident Behavior and Facility Practices), § 483.15
(Quality of Life), or § 483.25 (Quality of Care) that are found to constitute either
immediate jeopardy, a pattern of or widespread actual harm that does not amount to
immediate jeopardy, or a widespread potential for more than minimal harm that does not
amount to immediate jeopardy and there is no actual harm. 42 C.F.R. § 488.301.

The Act and regulations make a hearing before an ALJ available to a long-term care
facility against which CMS has determined to impose an enforcement remedy. Act

§ 1128A(c)(2); 1866(h); 42 C.F.R. §§ 488.408(g); 498.3(b)(13). The hearing before an
ALJ is a de novo proceeding. Anesthesiologists Affiliated, et al, DAB CR65 (1990),
aff'd, 941 F.2d 678 (8th Cir. 1991); Emerald Oaks, DAB No. 1800, at 11 (2001);
Beechwood Sanitarium, DAB No. 1906 (2004); Cal Turner Extended Care, DAB No.
2030 (2006), The Residence at Salem Woods, DAB No. 2052 (2006). A facility has a
right to appeal a “certification of noncompliance leading to an enforcement remedy.”

42 CFR. § 488.408(g)(1); see also 42 C.F.R. §§ 488.330(e) and 498.3. However, the
choice of remedies by CMS or the factors CMS considered when choosing remedies are
not subject to review. 42 C.F.R. § 488.408(g)(2). A facility may only challenge the
scope and severity level of noncompliance found by CMS if a successful challenge would
affect the range of the CMP that could be imposed by CMS or impact the facility’s
authority to conduct a nurse aide training and competency evaluation program. 42 C.F.R.
§§ 498.3(b)(14) and (d)(10)(i). The CMS determination as to the level of noncompliance
“must be upheld unless it is clearly erroneous” (42 C.F.R. § 498.60(c)(2)), including the
finding of immediate jeopardy. Woodstock Care Center, DAB No. 1726, at 9, 38 (2000),
aff'd, Woodstock Care Center v. Thompson, 363 F.3d 583 (6th Cir. 2003). The
Departmental Appeals Board (the Board) has long held that the net effect of the
regulations is that a provider has no right to challenge the scope and severity level
assigned to a noncompliance finding, except in the situation where that finding was the
basis for an immediate jeopardy determination. See e.g., Ridge Terrace, DAB No. 1834
(2002); Koester Pavilion, DAB No. 1750 (2000). Review of a CMP by an ALJ is subject
to 42 C.F.R. § 488.438(e).

The standard of proof or quantum of evidence required is a preponderance of the
evidence. CMS has the burden of coming forward with the evidence and making a prima
facie showing of a basis for imposition of an enforcement remedy. Petitioner bears the
burden of persuasion to show by a preponderance of the evidence that it was in
substantial compliance with participation requirements or any affirmative defense. See
Hillman Rehabilitation Center, DAB No. 1611 (1997), aff'd, Hillman Rehabilitation Ctr.
v. United States Dep’t of Health and Human Services, Health Care Fin. Admin., No. 98-
3789 (GEB), slip op. at 25 (D.N.J. May 13, 1999); Cross Creek Health Care Center,
DAB No. 1665 (1998); Emerald Oaks, DAB No. 1800; Batavia Nursing and
Convalescent Center, DAB No. 1904 (2004), aff'd, Batavia Nursing & Convalescent Ctr.
v. Thompson, 129 F. App’x. 181 (6th Cir. 2005); Batavia Nursing and Convalescent Inn,
DAB No. 1911 (2004).

C. Analysis

My conclusions of law are set forth in bold text followed by my findings of fact and
analysis.

1. Petitioner violated 42 C.F.R. § 483.35(d)(3) (Tag F365) as alleged by
the survey completed on August 21, 2007; and 42 C.F.R. §§ 483.35(c)
(Tag F363) and 483.35(d)(3) (Tag F365) as alleged by the survey
completed on October 18, 2007.

The first survey completed on August 21, 2007, cited Petitioner for violations of 42
C.F.R. § 483.25 (Tag F309) at a scope and severity (S/S) of G; 42 C.F.R. § 483.35(c)
(Tag F363) S/S E; and 42 C.F.R. § 483.35(d)(3) (Tag F365) S/S E. P. Ex. 9. Following
an IDR decision favorable to Petitioner, an amended SOD was issued without the citation
of a violation of 42 C.F.R. § 483.35(c) (Tag F363) and with corrections to the allegations
under Tag F365. CMS Ex. 3; P. Ex. 3; P. Ex. 4; Jt. Stip. 995, 8, 9, 11.

The second survey completed on October 18, 2007, cited Petitioner for violations of
42 CFR. §§ 483.35(c) (Tag F363) S/S E and 483.483.35(d)(3) (Tag F365) S/S E. CMS
Ex. 5.
Petitioner only challenges the alleged violations of 42 C.F.R. §§ 483.25 (Tag F309) and
483.35(d)(3) (Tag F365) in its November 29, 2007 request for hearing. Petitioner
concedes that it has not challenged the alleged deficiencies from the second survey
completed on October 18, 2007. Petitioner’s Reply Brief (P. Reply) at 14. Further,
Petitioner does not advance an argument in any of its briefs for how I can conclude that it
did not violate 42 C.F.R. § 483.35(d)(3) (Tag F365) as alleged by the first survey
completed on August 21, 2007 and I conclude Petitioner has conceded the violation.
Accordingly, I conclude that Petitioner violated: 42 C.F.R. § 483.35(d)(3) (Tag F365) as
alleged by the survey completed on August 21, 2007; and 42 C.F.R. §§ 483.35(c) (Tag
F363) and 483.35(d)(3) (Tag F365) as alleged by the survey completed on October 18,
2007.

2. Petitioner violated 42 C.F.R. § 483.25 (Tag F309).

Petitioner challenges the alleged violation of 42 C.F.R. § 483.25 (Tag F309) that was
cited by the August 21, 2007 survey. The surveyor concluded that Petitioner violated the
regulation based upon record review and interviews. The surveyor alleged in the SOD
that Petitioner failed: to ensure Resident 1 was assessed to determine the appropriate
consistency for her food given that she had no teeth; to provide and document that
Resident 1 was educated regarding the potential danger to her if she ate regular
consistency food; and to monitor Resident 1’s ability to safely consume regular solid
‘ood when she refused a mechanically altered diet. The surveyor alleged that Resident 1
suffered actual harm when she choked on regular food being fed to her by staff at lunch
on August 14, 2007, which required her hospitalization due to aspiration and probable
brain damage related to hypoxia. P. Ex. 4, at 1-2; CMS Ex. 3, at 1-2.

a. Facts

Resident 1, a 60-year old female at the time of the incident, was admitted to the facility
on July 11, 2006 with a diagnosis of cerebral palsy and anemia. According to her
physician’s order, she was admitted to the facility because she could no longer safely live
independently and needed medical assistance, observation and planning. P. Ex. 5, at 14,
24.

Prior to her admission, Resident 1's home diet was mechanically altered. P. Ex. 5, at 208,
289-90; CMS Ex. 4, at 5. When Resident 1 was admitted, her doctor ordered that she
receive a mechanically altered diet. P. Ex. 5, at 22-23, 47; CMS Ex. 4, at 7. The order
or a mechanically altered diet continued until December 2, 2006. P. Ex. 5, at 29-30, 31;
CMS Ex. 4, at 13-14, 16. On December 2, 2006, Resident 1’s physician ordered that she
receive a regular diet and that order was continued through August 2007. P. Ex. 5, at 31-
46; P. Ex. 11; CMS Ex. 4, at 13, 15, 17, 19-25.

Resident 1’s initial assessment indicated that a mechanically altered diet and assistance
with eating were required. P. Ex. 5, at 290. Her initial nutritional assessment indicted
that a mechanically altered diet was required, that she would sit at the restorative table
where she could feed herself, she was to be monitored, assistance was to be provided, if
necessary, and her meat was to be ground. P. Ex. 5, at 292-93; CMS Ex. 4, at 70-71.

Monthly summaries reflected that Resident 1 required a mechanically altered diet and
that she received assistance when eating through October 2006. P. Ex. 5, at 210-35.
However, Social Progress Notes entries dated July 11, 24 and October 10, 2006, indicate
that Resident 1 was on a regular diet at those times. P. Ex. 5, at 282-83. Monthly
summaries from January through July 2007 show that Resident | was receiving regular
diet and feeding assistance. P. Ex. 5, at 236-53. Social Progress Notes entries dated
March 22 and June 12, 2007, state that Resident 1 was on a mechanically altered diet at
those times. P. Ex. 5, at 284. Petitioner offers no explanation for the inconsistency
between its monthly nursing summaries and the Social Progress Notes. For purposes of
this decision, I accept Petitioner’s representation that its monthly summaries offer the
correct information regarding the diet Resident 1 normally received as there is no dispute
that Resident 1 choked on chicken that was not ground. A Dietary Progress Notes entry
dated October 9, 2006, shows that Resident 1 required a mechanically altered diet with
ground meat. Entries for January 2, 2007 and March 20, 2007 reflect that she was on a
regular diet. P. Ex. 5, at 294-95; CMS Ex. 4, at 11-12.

A nurse’s annual review progress note dated June 12, 2007, states that Resident 1 had a
“few” teeth but how many is not specified. P. Ex. 5, at 324. A nutritional assessment
dated June 12, 2007, states that Resident 1 had no teeth. P. Ex. 5, at 287. Surprisingly,
given the fact that she had few or no teeth and was on a regular diet, her Minimum Data
Set (MDS) with an assessment reference date of June 15, 2007, indicated that Resident 1
had no problem chewing. The MDS also indicates that she was on a mechanically altered
diet. P. Ex. 5, at 300; CMS Ex. 4, at 76. A “Focus Statement” related to the June 2007
MDS also indicates that Resident 1 was on a mechanically altered diet. P. Ex. 5, at 305.
Resident 1’s MDS from her admission, with a reference date of July 24, 2006, also
indicated no oral problems and a mechanically altered diet. P. Ex. 5, at 367.

Resident 1’s care plan with entries dated July 24, 2006, January 3, 2007, and March 22,
2007, required assistance setting-up her meal tray and feeding. P. Ex. 5, at 374-75.
Another care plan dated July 24, 2006, October 12, 2006, January 3, 2007, and March 22,
2007, indicates that Resident 1 was assessed as at risk for weight loss; she was to be
given a mechanically altered diet; all meals were to be given in the dining room with
supervision; and these interventions were specifically listed as being continued through
March 22, 2007. P. Ex. 5, at 384; CMS Ex. 4, at 66. Resident 1’s activities of daily
living care plan dated June 15, 2007, required that her meal tray be set-up, that she
receive assistance with meals, and that she have a certain cup with a short straw. P. Ex.
5, at 313. An undated “Nursing Assistant Care Plan” specified that Resident | required

special cups with lid and straw, and that she required a “mechanical soft” diet. P. Ex. 5,
at 322. One Nutritional Assessment form dated June 12, 2007, indicated that Resident 1
was “spoonfeed” by a CNA at the restorative table, with built-up plate and a special mug,
and she had no teeth but was able to tolerate the regular consistency diet that was
ordered. P. Ex. 5, at 286-87; CMS Ex. 4, at 68-69.

A “Nurses Notes” entry dated August 14, 2007 at 12:25 p.m., indicates that Resident 1
was being spoon-fed lunch when the CNA feeding Resident | “hollered out” that
Resident 1 was choking. The Heimlich maneuver was performed in the dining room and
Resident 1 coughed-up carrots. The nurse could then hear air exchange. The nurse
gloved to sweep the resident’s mouth. The resident was “turning cyanotic” (blue
coloration of the skin and/or mucous membrane) and she was incontinent of urine.
Suctioning returned a moderate amount of dark colored mucus. The note indicates that
the resident became unresponsive with no breathing and the ambulance was called. A
late entry dated August 14, 2007, at 12:27 p.m., indicates that cardiopulmonary
resuscitation (CPR) was started and continued until the ambulance arrived. P. Ex. 5, at
265; CMS Ex. 4, at 84.

The ambulance service report indicates that when the emergency medical service
personnel arrived at 12:39 p.m. on August 14, 2007, they found Resident | on the floor
by the nurses’ station and CPR was in progress. Resident 1 was placed on a stretcher and
in the ambulance and a foreign body was removed with forceps and a laryngoscope.
CMS Ex. 4, at 85-86. Vital signs are noted on the emergency room records and her
admission history and physical. Her admission history and physical also reports that
Resident 1 apparently choked on some chicken and that she suffered probable hypoxic
induced brain injury due to aspiration and choking. CMS Ex. 4, at 86-89.

The surveyor alleges in the SOD that she interviewed the certified nurse assistant (CNA)
who was feeding Resident 1 when she choked on August 14, 2007. The surveyor stated
that the CNA told her that she was feeding Resident | a chicken thigh, that she did not
cut the meat but pulled it from the bone and fed it to her, and when she gave her carrots,
she heard Resident | gag and then yelled that Resident 1 was choking, and the nurse
came and started working on Resident 1. CMS Ex. 3, at 5; CMS Ex. 9, at 7; P. Ex. 4, at
5. Petitioner does not dispute the facts reported by the CNA to the surveyor and
Petitioner offered no evidence to the contrary.

Petitioner’s discharge summary indicates that Resident 1 was discharged to the hospital
on August 14, 2007, and she subsequently expired. P. Ex. 5, at 10-13.
10

b. Analysis

The regulation requires that a facility provide each resident with the “necessary care and
services” so that the resident can “attain or maintain the highest practicable physical,
mental, and psychosocial well-being in accordance with the [resident’s] comprehensive
assessment and plan of care.” 42 C.F.R. § 483.25. The regulation is clear. A
participating facility is required to deliver care and services necessary for a resident to
attain the highest practicable state of well-being, based upon a comprehensive assessment
of the resident and the plan of care based on that assessment. I conclude that Petitioner
failed to deliver care and services necessary for Resident 1 to attain her highest state of
well-being based upon a comprehensive assessment and care plan and Petitioner thereby
violated 42 C.F.R. § 483.25.

Petitioner does not dispute that when Resident 1 was admitted in July 2006, she was
assessed as requiring a mechanically altered diet including ground meat and that her
physician ordered such a diet. Resident 1’s MDS from July 24, 2006, the comprehensive
assessment required by the regulations (42 C.F.R. § 483.20(b)), indicated that Resident |
required a mechanically altered diet. P. Ex. 5, at 300; CMS Ex. 4, at 76. Resident 1’s
MDS from June 14, 2007, also indicated that Resident 1 required a mechanically altered
diet. P. Ex. 5, at 367. A “Focus Statement” related to the June 2007 MDS also indicates
that Resident 1 required a mechanically altered diet, which causes me to conclude that the
assessment for a mechanically altered diet in the June 14, 2007 MDS was not a
typographical error. P. Ex. 5, at 305. The regulation (42 C.F.R. § 483.20(d)) further
requires that the comprehensive assessment reflected by the MDS be used to develop
Resident 1’s comprehensive care plan. In fact, Petitioner’s clinical record for Resident 1
includes a comprehensive care plan initiated at the time of her admission in July 2006
and updated thereafter, that required that Resident | receive a mechanically altered diet
with feeding assistance. P. Ex. 5, at 322, 374-75, 384; CMS Ex. 4, at 66. There is no
evidence before me that Resident 1’s comprehensive care plan was ever changed to
permit her to be fed a regular diet and such a change would have been inconsistent with
the assessment reflected in her MDS from June 2007.

Petitioner offers the affidavit of Resident 1’s treating physician in which he testifies that
he changed Resident 1 to a regular diet on December 2, 2006, based upon his review of
her chart and his observations. Although I have no reason to discount the credibility of
Dr. Martin, I cannot find his testimony particularly weighty as he does not specify what
observations and chart entries were the bases for his opinion that a regular diet was safe
for Resident 1. P. Ex. 11. Furthermore, the regulations do not permit a facility to forgo
the comprehensive assessment and care planning process required by 42 C.F.R.

§§ 483.20 and 483.25, in favor of relying upon conclusory opinions of a physician that
may or may not be based upon a proper or complete assessment. Aside from Dr.
11

Martin’s conclusory opinion, there is no evidence in this record that Resident 1 received a
proper assessment’ to determine that it was safe for her to be fed a regular diet, whether
she had no teeth or just a few.

I reject Petitioner’s argument* based upon the evidence in the clinical record that
Resident 1 was properly assessed after December 2, 2006 and determined to be able to
tolerate a regular diet, i.e. one without special preparation or presentation to
accommodate the resident’s lack of teeth. After reviewing all the clinical records
available to me, the stated conclusions in those records that the resident tolerated a
regular diet or voiced no complaint are based principally upon the fact that the resident
swallowed without choking rather than an assessment of her ability to swallow various
foods given her limited ability to chew. Though choking may be evidence of a resident’s
ability to swallow a particular item, I see no evidence that it is a proper assessment
technique.”

Petitioner argues in its reply brief that “the negative outcome for Resident #1 was
unavoidable.” P. Reply at 7-10. Petitioner’s argument turns on the facts that its records
show Resident 1 had no trouble tolerating a regular diet before August 14, 2007, that her
family often provided her regular foods without problems, that she ate a regular diet
before admission, and that she ate regular food on a prior admission. Petitioner also
argues that the evidence does not show the size of the piece of chicken on which Resident
1 choked. I conclude that Petitioner has not established a defense that the violation of

42 C.F.R. § 483.25 based on Resident 1’s choking and death was unavoidable. The
burden is not upon CMS to show the size of the piece of chicken. The undisputed fact
that the resident choked establishes that the resident did not properly swallow the chicken
and carrots. The undisputed fact that the resident had few or no teeth permits the
inference that she was unable to properly chew the food prior to swallowing. The
undisputed facts are sufficient to show that a proper assessment of Resident 1’s chewing
and swallowing ability needed to be done. Because a proper assessment was not done,
Petitioner cannot establish that the choking death of Resident 1 could have been avoided
by maintaining the resident on a mechanically altered diet as her June 2007 MDS and
care plan required.

> See CMS Ex. 11.

* Petitioner’s Prehearing Brief at 5-6; P. Brief at 6-7; P. Reply at 3-7.

* It is not necessary to address the allegations of the survey related to failure to educate
and monitor, as I have found a violation based upon Petitioner’s failure to properly assess
and care plan to provide necessary care and services for Resident 1.
12

In its request for hearing at page 4 and in P. Ex. 7, Petitioner alleges various irregularities
related to the conduct of the survey and the surveyor. However, inadequate survey
performance, even if true, does not relieve a participating facility of the requirement to
meet all program participation requirements. 42 C.F.R. § 488.318(b). Furthermore, my
determination that Petitioner violated 42 C.F.R. § 483.25 and that Petitioner was not in
substantial compliance with program participation requirements, is based upon my de
novo review of the evidence rather than upon the findings and conclusions of the
surveyor.

3. CMS’s imposition of a $5000 PICMP based upon the violation of
42 C.F.R. § 483.25 is reasonable.

CMS proposed a $5000 PICMP based upon Petitioner’s violation of 42 C.F.R. § 483.25.
Per-instance civil money penalties are authorized as an enforcement remedy by 42 C.F.R.
§ 488.438(a)(2). The amount of a PICMP authorized ranges from $1000 to $10,000. The
criteria for determining where within this range a per-instance civil money penalty should
fall are set forth at 42 C.F.R. §§ 488.438(f)(1) - (4) and 488.404 (incorporated by
reference into 42 C.F.R. § 488.438(f)(3)). The criteria I must consider when assessing
the reasonableness of a proposed PICMP and any other enforcement remedy, are: the
seriousness of a facility’s noncompliance; its compliance history; its culpability for its
noncompliance; and its financial condition. Jd.

I have no evidence of a history of noncompliance. Petitioner has not disputed the amount
of the remedy or asserted an inability to pay. Petitioner’s only argument is that a remedy
should not apply because it was in substantial compliance. The PICMP that CMS
proposed to impose is only 50 percent of the maximum allowable amount. I have
concluded that Petitioner failed to properly assess and care plan for Resident 1 and she
choked and died as a result. Petitioner’s noncompliance was serious and Petitioner was
culpable. I conclude that the $5000 PICMP is reasonable.

4. CMS’s imposition of a discretionary DPNA is reasonable.

5. Withdrawal of Petitioner’s authority to conduct a NATCEP was
required.

I have concluded that Petitioner violated: 42 C.F.R. §§ 483.25 (Tag F309) and
483.35(d)(3) (Tag F365) as alleged by the survey completed on August 21, 2007; and 42
C.F.R. §§ 483.35(c) (Tag F363) and 483.35(d)(3) (Tag F365) as alleged by the survey
completed on October 18, 2007. These violations are a sufficient basis for the imposition
of a discretionary DPNA. Based upon the regulatory factors already discussed, I
conclude that a discretionary DPNA for the period October 17 through November 16,
2007, is reasonable.
13

In its prehearing brief and its opening brief, Petitioner asserts that the DPNA was
rescinded. Petitioner’s Prehearing Brief at 2; P. Brief at 2. However, Petitioner states
that it “has been unable to submit numerous claims relating to residents which were
admitted during the time period that the denial of payment for new admissions was in
effect (“Restricted Claims”).” P. Brief at 2. The “Restricted Claims” to which Petitioner
refers are evidence that the DPNA was in fact effectuated in this case rather than being
rescinded as suggested by Petitioner. Petitioner argues in its opening brief that it should
be entitled to “submit and be reimbursed for the Restricted Claims.” P. Brief at 10. In its
reply brief, Petitioner recognized that the DPNA had been effectuated and argued that the
DPNA should not be approved. P. Reply at 16. The evidence shows that a discretionary
DPNA was imposed and in effect from October 17 through November 16, 2007. CMS
Ex. 10, at 4. Thus, there is no basis to conclude that the DPNA was rescinded by CMS.

The state’s withdrawal of Petitioner’s authority to conduct a NATCEP was required due
to the imposition of a PICMP of $5000 and the DPNA.

Il. Conclusion

For the foregoing reasons, I conclude that Petitioner was not in substantial compliance
with program participation requirements and that the proposed enforcement remedies are
reasonable.

/s/
Keith W. Sickendick
Administrative Law Judge

